DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroe et al. (US 2019/0241085 A1).
In regards to claim 1, Hiroe discloses, in figure 1, a system for a vehicle (1), comprising: a battery (10; Par 0031), a DC-DC converter (50), a DC-AC converter (60), an electric motor (70), and a switch (40), wherein the battery (10) is connected to the DC-DC converter (50) and the DC-AC converter (60) is connected to the electric motor (70; Par 0032-0035), wherein the switch (40) is arranged between the DC-DC converter (50) and the DC-AC converter (60; Par 0041), wherein the switch is designed, in a first switching state, to electrically connect the DC-DC converter and the DC-AC converter and to permit an exchange of electrical energy between the battery and the electric motor in order to carry out a traction process (Par 0041, 0047), wherein the switch is designed, in a second switching state, to electrically isolate the DC-DC converter (50) and the DC-AC converter (60), to connect the battery (10) to an electrical charging station (300), and to permit an exchange of electrical energy between the battery (10) and the electric charging station (300) in order to carry out a charging process (Par 0041; second charging relays 41 and 42 are switched to the OFF state when charging of the motor-driven vehicle 1 by the DC charger 300).
	In regards to claim 2, Hiroe discloses, in figure 1, the system according to claim 1, which has a charging plug (200) which is connected to the switch (40), wherein the switch is designed, in the second switching state, to connect the battery (10) to the charging station (300) via the DC-DC converter (50) and the charging plug (Par 0041).
In regards to claim 3, Hiroe discloses, in figure 1, the system according to claim 1, wherein the switch (40) is designed to increase or decrease an electrical voltage (Par 0014). 
	In regards to claim 4, Hiroe discloses, in figure 1, the system according to claim 1, which has a mechanism (100) which is designed to detect a change between the traction process and the charging process and vice versa and to automatically set a respectively provided switching state for the switch (Par 0047).
	In regards to claim 5, Hiroe discloses, in figure 1, the system according to claim 1, which is designed for a combined charging and traction network of the vehicle (Par 0031, 0041, 0047).
	In regards to claim 6, Hiroe discloses, in figure 1, a method for supplying a vehicle (1) with electrical energy (Par 0031), with a system having a battery (10), a DC-DC converter (50), a DC-AC converter (60), an electric motor (70), and a switch (40), wherein the battery (10) is connected to the DC-DC converter (50) and the DC-AC converter (60) is connected to the electric motor (70; Par 0032-0035), wherein the switch (40) is arranged between the DC-DC converter (50) and the DC-AC converter (60; Par 0041), wherein the DC-DC converter and the DC-AC converter are electrically connected with the switch (Par 0041), in a first switching state, wherein the switch enables an exchange of electrical energy between the battery and the electric motor in order to carry out a traction process (Par 0041, 0047), wherein the DC-DC converter (50) and the DC-AC converter (60) are electrically isolated and the battery is connected to an electrical charging station (300) with the switch (40), in a second switching state, wherein the switch enables an exchange of electrical energy between the battery and the electric charging station in order to carry out a charging process  (Par 0041; second charging relays 41 and 42 are switched to the OFF state when charging of the motor-driven vehicle 1 by the DC charger 300).
	In regards to claim 7, Hiroe discloses, in figure 1, the method according to claim 6, wherein the first switching state of the switch is set while the vehicle is in motion (Par 0035) and the second switching state is set while the vehicle is being charged (Par 0041).
In regards to claim 8, Hiroe discloses, in figure 1, the method according to claim 6, wherein the second switching state is automatically set for the switch (40) when a charging cover of the system is opened and/or when a charging plug (200) of the system has contact with the charging station (Par 0041, 0057).
In regards to claim 9, Hiroe discloses, in figure 1, the system according to claim 2, wherein the switch (40) is designed to increase or decrease an electrical voltage (Par 0014).
In regards to claim 10, Hiroe discloses, in figure 1, the system according to claim 2, which has a mechanism (100) which is designed to detect a change between the traction process and the charging process and vice versa and to automatically set a respectively provided switching state for the switch (Par 0047).
In regards to claim 11, Hiroe discloses, in figure 1, the system according to claim 3, which has a mechanism (100) which is designed to detect a change between the traction process and the charging process and vice versa and to automatically set a respectively provided switching state for the switch (Par 0047).
 In regards to claim 12, Hiroe discloses, in figure 1, the system according to claim 2, which is designed for a combined charging and traction network of the vehicle (Par 0031, 0041, 0047).
In regards to claim 13, Hiroe discloses, in figure 1, the system according to claim 3, which is designed for a combined charging and traction network of the vehicle (Par 0031, 0041, 0047).
In regards to claim 14, Hiroe discloses, in figure 1, the system according to claim 4, which is designed for a combined charging and traction network of the vehicle (Par 0031, 0041, 0047).
In regards to claim 15, Hiroe discloses, in figure 1, the method according to claim 7, wherein the second switching state is automatically set for the switch (40) when a charging cover of the system is opened and/or when a charging plug (200) of the system has contact with the charging station (Par 0041, 0057).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842   
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842